Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 16, 2020

                                      No. 04-20-00117-CV

                                     Brenda Lee PURPER,
                                          Appellant

                                                v.

                            AMERICAN AUTO BROKER, LLC,
                                      Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-05246
                        Honorable David A. Canales, Judge Presiding


                                         ORDER

       Appellant’s brief is currently due April 20, 2020. On April 15, 2020, appellant filed a
motion requesting an extension of time to file the brief until June 19, 2020, for a total extension
of 60 days. After consideration, we GRANT the motion and ORDER appellant to file her brief
by June 19, 2020.




                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of April, 2020.

                                                     _________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court